NO. 07-06-0401-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 13, 2006

______________________________



MICHAEL STEVEN STONE, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;



NO. 46,552-A; HONORABLE HAL MINER, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Pursuant to a guilty plea, appellant Michael Steven Stone was convicted of aggravated sexual assault of a child.  His twelve-year sentence was imposed on March 7, 2003.  He now seeks to appeal his conviction.  We dismiss for want of jurisdiction.

A notice of appeal in a criminal case is required to be filed within 30 days after the day sentence is imposed or suspended in open court, or within 90 days if a timely motion for new trial is filed. 
 
Tex. R. App. P. 26.2(a)
.
  Rule 26.3 allows for an extension of time if the appellant files a notice of appeal with the trial court within 15 days after the deadline for filing the notice and files a motion for extension of time in the appellate court.  In the absence of a timely notice of appeal, a court of appeals is without jurisdiction to address the merits of an appeal and can take no action other than to dismiss the appeal.  
Slaton v. State
, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998); 
Olivo v. State
, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996).

The judgment reflects appellant was sentenced on March 7, 2003, making the deadline by which to file the notice of appeal April 7, 2003.
(footnote: 1)  Appellant’s pro se document expressing an intent to appeal his conviction was filed on October 5, 2006.
(footnote: 2)  Appellant’s notice is untimely and does not invoke our jurisdiction.

Consequently, the appeal is dismissed for want of jurisdiction.



James T. Campbell

         Justice





Do not publish.

FOOTNOTES
1:The 30th day fell on Sunday, April 6, 2003, extending the deadline to the following day per Rule 4.1 of the Texas Rules of Appellate Procedure. 


2: We additionally note that Rule of Appellate Procedure 25.2(c) provides that a notice of appeal in a criminal case is to be filed with the trial court clerk.